               Case 5:16-cr-00047-EJD Document 110 Filed 07/11/19 Page 1 of 5



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 PATRICK R. DELAHUNTY (CABN 257439)
   SARAH E. GRISWOLD (CABN 240326)
 5 Assistant United States Attorneys

 6           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 7           Telephone: (408) 535-5061
             FAX: (408) 535-5081
 8           patrick.delahunty@usdoj.gov
             sarah.griswold@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                              SAN JOSE DIVISION
13

14   UNITED STATES OF AMERICA,                     ) CASE NO. 16-cr-47 EJD
                                                   )
15           Plaintiff,                            ) UNITED STATES’ PROPOSED VERDICT FORM
                                                   )
16      v.                                         )
                                                   )
17   JONATHAN CHANG,                               )
       a/k/a RuWu Charng, and                      )
18   GRACE CHANG,                                  )
       a/k/a Wei-Lin Chang,                        )
19                                                 )
             Defendants.                           )
20                                                 )
                                                   )
21

22

23

24

25

26
27

28

     GOVERNMENT PROPOSED VERDICT FORM
     CASE No. 16-cr-47 EJD                         1
30
             Case 5:16-cr-00047-EJD Document 110 Filed 07/11/19 Page 2 of 5



 1         The United States hereby submits the attached proposed verdict form for use in the above-

 2 captioned case. The United States respectfully reserves the right to supplement or amend this verdict

 3 form as needed based on the evidence at trial.

 4

 5 DATED:          July 11, 2019                               Respectfully submitted,

 6                                                             DAVID L. ANDERSON
                                                               United States Attorney
 7

 8                                                             /s/
                                                               PATRICK R. DELAHUNTY
 9                                                             SARAH E. GRISWOLD
                                                               Assistant United States Attorneys
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     GOVERNMENT PROPOSED VERDICT FORM
     CASE No. 16-cr-47 EJD                          2
30
                 Case 5:16-cr-00047-EJD Document 110 Filed 07/11/19 Page 3 of 5



 1                                                 COUNT ONE

 2          1.       We, the Jury, find each of the defendants listed below,

 3                                                    GUILTY              NOT GUILTY

 4 JONATHAN CHANG                                  _____________          _____________

 5 GRACE CHANG                                     _____________          _____________

 6 (place an X on the appropriate line) of Conspiracy To Commit Wire Fraud, in violation of Title 18,

 7 United States Code, Section 1349, as charged in Count One of the Indictment.

 8                                                 COUNT TWO

 9          2.       We, the Jury, find each of the defendants listed below,

10                                                    GUILTY              NOT GUILTY

11 JONATHAN CHANG                                  _____________          _____________

12 GRACE CHANG                                     _____________          _____________

13 (place an X on the appropriate line) of Wire Fraud, in violation of Title 18, United States Code, Section

14 1343, as charged in Count Two of the Indictment.

15                                                COUNT THREE

16          3.       We, the Jury, find each of the defendants listed below,

17                                                    GUILTY              NOT GUILTY

18 JONATHAN CHANG                                  _____________          _____________

19 GRACE CHANG                                     _____________          _____________

20 (place an X on the appropriate line) of Wire Fraud, in violation of Title 18, United States Code, Section

21 1343, as charged in Count Three of the Indictment.

22                                                COUNT FOUR

23          4.       We, the Jury, find each of the defendants listed below,

24                                                    GUILTY              NOT GUILTY

25 JONATHAN CHANG                                  _____________          _____________

26 GRACE CHANG                                     _____________          _____________

27 (place an X on the appropriate line) of Wire Fraud, in violation of Title 18, United States Code, Section

28 1343, as charged in Count Four of the Indictment.

     GOVERNMENT PROPOSED VERDICT FORM
     CASE No. 16-cr-47 EJD                            3
30
                 Case 5:16-cr-00047-EJD Document 110 Filed 07/11/19 Page 4 of 5



 1                                                 COUNT FIVE

 2          5.       We, the Jury, find each of the defendants listed below,

 3                                                    GUILTY              NOT GUILTY

 4 JONATHAN CHANG                                  _____________          _____________

 5 GRACE CHANG                                     _____________          _____________

 6 (place an X on the appropriate line) of Wire Fraud, in violation of Title 18, United States Code, Section

 7 1343, as charged in Count Five of the Indictment.

 8                                                  COUNT SIX

 9          6.       We, the Jury, find each of the defendants listed below,

10                                                    GUILTY              NOT GUILTY

11 JONATHAN CHANG                                  _____________          _____________

12 GRACE CHANG                                     _____________          _____________

13 (place an X on the appropriate line) of Conspiracy To Commit Money Laundering, in violation of Title

14 18, United States Code, Section 1956(h), as charged in Count Six of the Indictment.

15                                                COUNT SEVEN

16          7.       We, the Jury, find each of the defendants listed below,

17                                                    GUILTY              NOT GUILTY

18 JONATHAN CHANG                                  _____________          _____________

19 GRACE CHANG                                     _____________          _____________

20 (place an X on the appropriate line) of Money Laundering, in violation of Title 18, United States Code,

21 Sections 1956(a)(1)(B)(i) and 2, as charged in Count Seven of the Indictment.

22                                                COUNT EIGHT

23          8.       We, the Jury, find each of the defendants listed below,

24                                                    GUILTY              NOT GUILTY

25 JONATHAN CHANG                                  _____________          _____________

26 GRACE CHANG                                     _____________          _____________

27 (place an X on the appropriate line) of Money Laundering, in violation of Title 18, United States Code,

28 Sections 1956(a)(1)(B)(i) and 2, as charged in Count Eight of the Indictment.

     GOVERNMENT PROPOSED VERDICT FORM
     CASE No. 16-cr-47 EJD                            4
30
                Case 5:16-cr-00047-EJD Document 110 Filed 07/11/19 Page 5 of 5



 1                                                COUNT NINE

 2         9.       We, the Jury, find each of the defendants listed below,

 3                                                   GUILTY              NOT GUILTY

 4 JONATHAN CHANG                                 _____________          _____________

 5 GRACE CHANG                                    _____________          _____________

 6 (place an X on the appropriate line) of Money Laundering, in violation of Title 18, United States Code,

 7 Sections 1956(a)(1)(B)(i) and 2, as charged in Count Nine of the Indictment.

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     GOVERNMENT PROPOSED VERDICT FORM
     CASE No. 16-cr-47 EJD                           5
30
